           Case 8:20-bk-03608-CPM            Doc 74   Filed 05/27/20    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re:                                                     Chapter 11

CFRA HOLDINGS, LLC                                        Case No. 8:20-bk-03608-CPM

                                                          Jointly Administered with

CFRA, LLC                                                Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                     Case No. 8:20-bk-03610-CPM

             Debtors.
________________________________________/

                 NOTICE OF APPOINTMENT OF JOINT
    COMMITTEE OF UNSECURED CREDITORS BY UNITED STATES TRUSTEE


       The United States Trustee, by and through his undersigned counsel, hereby states that the
following creditors of the Debtors who hold unsecured claims are hereby APPOINTED to the
Joint Committee of the Unsecured Creditors for CFRA HOLDINGS, LLC, CFRA, LLC AND
CFRA TRI-CITIES, LLC:

Interface Security Systems, LLC.
c/o Kevin Murphy, Manager of Credit and Collections
3773 Corporate Center Drive
Earth City, MO 63045
CREDIT.DEPT@INTERFACESYSTEMS.COM
314-595-0100

Putnam Mechanical
c/o Michael Pires, Chief Financial Officer
131 Crosslake Park Drive, Suite 202
Mooresville, NC 28117
mpires@putnammechanical.com
704-799-3665/980-226-2816 (cell)

Performance Food Group, Inc.
c/o Br ad Boe, Director of Credit
188 Innverness Dr. W., 7th Floor
Englewood, CO 80112
brad.boe@pfgc.com
303-898-8137

                                                1
           Case 8:20-bk-03608-CPM         Doc 74     Filed 05/27/20    Page 2 of 2




Each member of the Committee separately indicated willingness to serve on the committee and
accepted appointment.

May 27, 2020                                Respectfully submitted,

                                            NANCY G. GARGULA
                                            UNITED STATES TRUSTEE-REGION 21

                                    By:     /s/ Nathan A. Wheatley (OH Bar # 0072192)
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Office of the U.S. Trustee, Region 21
                                            501 East Polk Street, Suite 1200
                                            Tampa, Florida 33602
                                            (813) 228-2000 / fax (813) 228-2303
                                            nathan.a.wheatley@usdoj.gov



                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on May 27, 2020, I have caused a true and correct copy of the
foregoing to be served through CM/ECF on parties having appeared electronically in the instant
matter.

                                                   /s/ Nathan A. Wheatley
                                                   Trial Attorney
                                                   U.S. Department of Justice




                                               2
